Name: Commission Regulation (EEC) No 3497/90 of 3 December 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 12. 90 Official Journal of the European Communities No L 337/ 15 COMMISSION REGULATION (EEC) No 3497/90 of 3 December 1990 on the supply of refined rape seed oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6.(1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 6 620 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p . 6 . V) OJ No L 136, 26 . 5 . 1987, p. 1 . (*) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 337/ 16 Official Journal of the European Communities 4. 12. 90 ANNEX I 1 . Operation Nos'('): 892/90 ; 895/90  897/90 ; 923/90  928/90 ; 835/90  838/90 ; 867/90 . 2. Programme : 1990 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145, Roma, telex 626675 i wfp 4. Representative of the recipient (2) : see list published in OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 11 (under III.A.1 ) 8 . Total quantity : 6 620 tonnes net 9 . Number of lots : 3 (A : 847 tonnes ; B : 2 012 tonnes ; C : 3 761 tonnes) 10 . Packaging and marking (6) : see list published in OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3):  metal cans of five litres or five kilograms  the cans must be packed in cartons, with four cans per carton  the cans and cartons must carry the following wording : 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 2.  1 . 3. 1991 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 18 . 12. 1990 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 1 . 1991 . (b) period for making the goods available at the port of shipment : 22. 2  22. 3 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  4. 12. 90 Official Journal of the European Communities No L 337/ 17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4 . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on deliverey, the following documents :  phytosanitary certificate,  certificate of origin.  for action 838/90 : certificate stating vegetable oil contain no pork fat regulared (to be sent with shipping documents). (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (s) As regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. No L 337/18 Official Journal of the European Communities 4. 12. 90 iNEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã ; Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ¿ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning t Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 847 400 Sudan Action No 892/90 / Sudan 0370900 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Port Sudan 100 Benin Action No 895/90 / Benin 0209602 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Ã otonou WFP 287 Benin Action No 896/90 / Benin 0209602 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Cotonou 60 Cameroon Action No 897/90 / Cameroon 0077302 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Douala B 2012 300 Ecuador AcciÃ ³n n0 923/90 / Ecuador 0264100 / Aceite Vegetal / DonaciÃ ³n de la CEE / Despachado por el Programa Mundial de Alimentos / Guayaquil 300 Ecuador AcciÃ ³n n ° 924/90 / Ecuador 0309600 / Aceite Vegetal / DonaciÃ ³n de la CEE / Despachado por el Programa Mundial de Alimentos / Guayaquil 168 PerÃ º WFP AcciÃ ³n n0 925/90 / PerÃ º 0249201 / Aceite Vegetal / DonaciÃ ³n de la CEE / Despachado por el Programa Mundial de Alimentos / Callao 335 PerÃ º AcciÃ ³n n0 926/90 / PerÃ º 0249201 / Aceite Vegetal / DonaciÃ ³n de la CEE / Despachado por el Programa Mundial de Alimentos / Matarani 168 Pert AcciÃ ³n n0 927/90 / Peru 0249201 / Aceite Vegetal / DonaciÃ ³n de la CEE / Despachado por el Programa Mundial de Alimentos / Salaverry 4. 12. 90 Official Journal of the European Communities No L 337/19 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais Cem toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 741 El Salvador AcciÃ ³n n0 928/90 / El Salvador 0388600 / Aceite Vegetal / DonaciÃ ³n de la CEE / Despachado por el Programa Mundial de Alimentos / Acajutla C 3 761 578 Tchad Action n ° 835/90 / Tchad 0349900 / huile vÃ ©gÃ ©tale / don de la CommunautÃ © Ã ©conomique europÃ ©enne / action du programme alimentaire mondial / Douala en transit vers Ndjamena, Tchad 1 000 Djibouti Action n0 836/90 / Djibouti 0415801 / huile vÃ ©gÃ ©tale / don de la CommunautÃ © Ã ©conomique europÃ ©enne / action du programme alimentaire mondial / Djibouti 1 000 WFP Ethiopia Action No 837/90 / Ethiopia 0417601 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Assab 1 000 Pakistan Action No 838/90 / Pakistan 0425600 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Karachi 183 Somalia Action No 867/90 / Somalia 0372900 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Mogadishu